DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation "and field value of the sampling points;" in line 9.  It appears that the term “field value” in this recitation should be plural.  Appropriate correction and clarification is required.
	Claim 2 is objected to because of the following informalities: The examiner believes claim 2 may have been amended to incorrectly remove the word “point” after the word “sampling” in claim 2 line 2.
	
Claim Rejections - 35 USC § 112
2. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3. 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. 	Claims 1 - 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 9, claim 2, line 6, claim 4, line 8, claim 5, line 5, claim 13, line 7, and claim 14, line 3 recite the limitation “field value” of claim 1.  Similarly, claim 8, line 3 and claim 10, line 3, recite “field value” of claim 7.  It is unclear from the claim language if “field value” represents a second regional field 
Claims 2 – 6 and 13 – 15 are rejected by virtue of their dependence from claim 1. Claim 13 – 15 are rejected by virtue of their dependence from claim 2.  Claims 5 – 6 are rejected by virtue of their dependence from claim 4.  Claim 6 is rejected by virtue of its dependence from claim 5.  Claim 14 – 15 are rejected by virtue of their dependence from claim 13.  Claim 15 is rejected by virtue of its dependence from claim 14.  Claims 11 – 12 are rejected by virtue of their dependence from claim 8.  
Claims 4 and 13 recite the limitation “a surface fitting method” of claim 1, line 8.  Claims 9 and 11 recite the limitation “a surface fitting method” of claim 7, line 11.  It is unclear from the claim language if “a surface fitting method” cited in claims 4 and 13, and 9 and 11, are referring to the same “a surface fitting method” cited in the parent claims 1 and 7, respectively.  For the purpose of the present examination, “a surface fitting method” will be treated as identical to that of “a surface fitting method” of claims 1 and 7.  Clarification is required.
Claims 5 – 6 and 14 – 15 are rejected by virtue of their dependence from claims 4 and 13, respectively.  Claims 10 and 12 are rejected by virtue of their dependence from claims 9 and 11, respectively.
Claim 2, line 7 and claim 8, lines 5 – 6 recite the limitation “the gravity anomaly surface”.  There is insufficient antecedent basis for the limitations of these claims.  
Claims 13 – 15 and claims 11 – 12 are rejected by virtue of their dependence from claim 2 and 8, respectively.  
Claim 2, line 9 and claim 8, line 7 recite the limitation “the center point”.  There is insufficient antecedent basis for the limitations of these claims.
Claims 3 and 13 – 15, and claims 11 – 12 are rejected by virtue of their dependence from claim 2 and claim 8, respectively.  

Claim 7 recites the limitation "a first regional field value of sampling points" in line 13.  It is unclear from the claim language if “a first regional field value of sampling points” in line 13 is the same “a first regional field value of sampling points” in lines 9 – 10 of claim 7.  Clarification is required.
Claims 8 – 12 are rejected by virtue of their dependence from claim 7.  


Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (Yang, Peisheng. "Research in the Method of Extracting Gravity and Magnetic Local Anomalies and the Application." Chinese Master's Theses Full-text Database (April 2015): pp. A011-315.), hereinafter Yang, in view of Li (Li, Chunfang. "The Research on the Separating Methods for Potential Field in Space Domain." Chinese Master's Theses Full-text Database (January 2012): pp. A011-221.), hereinafter Li.

	Regarding claim 1, Yang discloses: A method for obtaining residual gravity anomaly, comprising: (Yang, e.g., pg. 10; Aiming at the four methods of extracting local gravity and magnetic anomalies (circumference method, average field method, trend analysis method, and cutting method), which are currently widely used and have good results, a series of models are designed based on the basic theories and models. (examiner notes the author’s synonymous use of local and residual; e.g., see pg. 11, para. 4, lines 25 – 26)).  
wherein the Bouguer gravity anomaly comprises coordinates and (Yang, e.g., pg. 21; After the survey area data is gridded, there are a total of n points whose coordinates are (x1, y1)) field values of a plurality of sampling points in the target region; (Yang, e.g., pg. 21; and the Bouguer anomaly value of the corresponding points is                         
                            
                                
                                    g
                                
                                
                                    i
                                
                            
                            (
                            i
                            =
                            1,2
                            ,
                            3
                            ,
                            …
                            ,
                            n
                            )
                        
                    .)
	determining a first pre-set range (Yang, e.g., Fig. (3-4), pg. 28, para. 3; this model test refers to the data range: x; ~1500m~1500m;y;`1500m~1500m.) corresponding to each sampling point in the target region; (Yang, e.g., Fig. (3-4) (a)-(h); illustrates sampling points in a target region).
	obtaining a first regional field value (Yang, e.g., equation (2-5); pg. 17; The regional field is the weighted average of Z(x,y) and A(x,y), namely:                         
                            R
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            a
                            A
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            +
                            b
                            Z
                            (
                            x
                            ,
                            y
                            )
                        
                    ) of sampling points within the first pre-set range (Yang, e.g., pg. 18, para. 1; Calculate the values of a and b to get an abnormal cutting area, denoted as R1(x,y) ; examiner notes the cutting area is interpreted here as the range) corresponding to each sampling point (Yang, e.g., Fig. (2-3), pg. 23; The regional anomaly Δgr obtained after several iterations; examiner notes sampling points along the trend lines) using a surface fitting method (Yang, e.g., Equation (2-18) – (2-19), pg. 21, para. 1 – 2; Generally select 2~3 steps.  If the second-order trend surface fitting is selected, the trend surface function is                         
                            
                                
                                    g
                                
                                -
                            
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            x
                            +
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            y
                            +
                            
                                
                                    a
                                
                                
                                    3
                                
                            
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    4
                                
                            
                            x
                            y
                            +
                            
                                
                                    a
                                
                                
                                    5
                                
                            
                            
                                
                                    y
                                
                                
                                    2
                                
                            
                        
                    .  Where a0, a1,…, a5 are undetermined coefficients.) based on coordinates and field value of sampling points; (Yang, e.g., pg. 21, para. 2; After the survey area data is gridded, there are a total of n points whose coordinates are (x1, y1), and the Bouguer anomaly value of the corresponding points is gi {i=1,2,3,…,n)).
	traversing the target region to obtain a first regional gravity anomaly of the target region (Yang, e.g., pg. 8; The gravity and magnetic data collected in the field can be regarded as the superposition of regional structure and local structure information (also called regional anomaly and local anomaly) when interference is eliminated.) according to the first regional field value of the sampling point in the target region; and (Yang, e.g., pg. 9, para. 3, linear interpolation is used to obtain the regional anomaly value of each measurement point.)
	obtaining a first residual gravity anomaly (Yang, e.g., pg. 11, para. 4; local anomaly is the remaining part after removing the regional anomaly from the Bouguer anomaly, so the local anomaly is also called the residual anomaly.) of the target region (Yang, e.g., pg. 11, para. 3, lines 4 – 6; Favorable target area, in the gravity data processing of a certain place in Sichuan, the results of local gravity anomalies provide a reference for the next drilling project) according to the Bouguer gravity anomaly and the first regional gravity anomaly. (Yang, e.g., pg. 11, para. 4; local anomaly is the remaining part after removing the regional anomaly from the Bouguer anomaly, so the local anomaly is also called the residual anomaly.)
	Yang is not relied upon as explicitly disclosing: obtaining a Bouguer gravity anomaly in a target region, 
However, Li further discloses: obtaining a Bouguer gravity anomaly in a target region, (Li, e.g., Fig. 5.2, pg. 46; (a) Bouguer gravity anomaly map; shows target region).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Yang’s obtaining regional gravity based on a surface Li, e.g., pg. 2, para. 2 – 3, lines 16 – 22; In order to improve the ill-conditioned degree of the overdetermined equations in the fixed-order trend analysis, all the coordinate quantities have been translated and normalized.  It improves the stability of understanding; the calculation formula of interpolation cutting method is given; the data is expanded by cosine expansion and minimum curvature expansion to improve the accuracy of the potential field separation results.).  

Regarding claim 2, Yang in view of Li discloses: The method according to claim 1, wherein said obtaining first regional field value (Yang, e.g., equation (2-5); pg. 17; The regional field is the weighted average of Z(x,y) and A(x,y), namely:                         
                            R
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            a
                            A
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            +
                            b
                            Z
                            (
                            x
                            ,
                            y
                            )
                        
                    ) of each sampling comprises: (Yang, e.g., pg. 18, para. 1; Calculate the values of a and b to get an abnormal cutting area, denoted as R1(x,y) ; examiner notes the cutting area is interpreted here as the range)
	performing surface fitting (Yang, e.g., Equation (2-18) – (2-19), pg. 21, para. 1 – 2; Generally select 2~3 steps.  If the second-order trend surface fitting is selected, the trend surface function is                         
                            
                                
                                    g
                                
                                -
                            
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            x
                            +
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            y
                            +
                            
                                
                                    a
                                
                                
                                    3
                                
                            
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    4
                                
                            
                            x
                            y
                            +
                            
                                
                                    a
                                
                                
                                    5
                                
                            
                            
                                
                                    y
                                
                                
                                    2
                                
                            
                        
                    .  Where a0, a1,…, a5 are undetermined coefficients.) based on the coordinate and field value of a sampling point and (Yang, e.g., pg. 21, para. 2; After the survey area data is gridded, there are a total of n points whose coordinates are (x1, y1), and the Bouguer anomaly value of the corresponding points is gi {i=1,2,3,…,n))
	Yang in view of Li is not relied upon as explicitly disclosing: the coordinates and field values of k first reference sampling points around the sampling point in the first preset range corresponding thereto,
within the first pre-set range corresponding to each sampling point specifically comprises:
to obtain the gravity anomaly surface of the first region corresponding to the sampling point, wherein k is a positive integer and  the sampling point is the center point of the first preset range corresponding thereto; and
substituting the coordinate of the sampling point into the gravity anomaly surface of the first region corresponding to the sampling point to obtain the field value of the first region of the sampling point.
However, Li further discloses: the coordinates and field values (Li, e.g., pg. 17, para. 1, lines 3 – 6; The trend value (regional field) of each point can be calculated according to the coordinates of each point, and the remaining field (local field) can be obtained by subtracting it from the original potential field value.) of k first reference sampling points (Li, e.g., pg. 17, eqn. (2.1.1.3);                         
                            
                                
                                    g
                                
                                
                                    r
                                    e
                                    g
                                
                            
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        0
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                l
                                                =
                                                0
                                            
                                            
                                                L
                                            
                                        
                                        
                                            
                                                
                                                    a
                                                
                                                
                                                    k
                                                    l
                                                
                                            
                                            
                                                
                                                    x
                                                
                                                
                                                    k
                                                
                                            
                                            
                                                
                                                    y
                                                
                                                
                                                    l
                                                
                                            
                                        
                                    
                                
                            
                        
                    , Where K is the polynomial order in the x direction, L is the polynomial order in the y direction, akl (k=0, 1, 2,…,K; l=0, 1, 2,…,L)) around the sampling point in the first preset range corresponding thereto, (Li, e.g., pg. 18, para. 2, lines 8 – 9; It can be seen from the above process of deriving the formula that the same polynomial is used for the entire measurement area.)
to obtain the gravity anomaly surface of the first region corresponding to the sampling point, (Li, e.g., pg. 8, para. 3, line 8 – 9; The data in the regional anomaly iteration window corresponding to the optimal trend surface order (the trend surface order at which the mean square error between the calculated potential field value and the variable-order trend analysis result is the smallest) is used as the data for the next trend analysis.  Then make the next trend analysis.  The basic idea of this method is to use the trend analysis function to fit the regional field of the survey area.) wherein k is a positive integer and the sampling point is the center point of the first preset range corresponding thereto; and (Li, e.g., Eqn. (2.1.1.1), pg. 16, para. 3; where K is the polynomial order,                         
                            
                                
                                    a
                                
                                
                                    k
                                
                            
                            (
                            k
                            =
                            0
                            ,
                             
                            1
                            ,
                             
                            2
                            ,
                            …
                            ,
                            K
                            )
                        
                     is the undetermined coefficient, and greg(x) is the trend analysis result (regional field); where k=0 is the center of the first preset range;                         
                            g
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            m
                                        
                                    
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        0
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            m
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            ,
                             
                            w
                            h
                            e
                            r
                            e
                             
                            (
                            m
                            =
                            1,2
                            ,
                            …
                            ,
                            M
                            )
                        
                    ).
substituting the coordinate of the sampling point into the gravity anomaly surface of the first region corresponding to the sampling point (Li, e.g., pg. 17, para. 1; The trend value (regional field) of each point can be calculated according to the coordinates of each point) to obtain the field value of the first region of the sampling point. (Li, e.g., pg. 17, para. 1; and the remaining field (local field) can be obtained by subtracting it from the original potential field value).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Yang’s regional field values using a surface fitting method with Li’s coordinates and field values of k first reference sampling points, a pre-set range corresponding to each sampling point, obtaining the gravity anomaly surface of the first region, and substituting the coordinate of the sampling point into the gravity anomaly to obtain the first region of the sampling points because Li improves on the surface fitting method through iterations to solve issues such as ill conditioning during the solution process. (Li, pg. 7, para. 4, line 26 – pg. 8, para. 2, line 10; iterative process improves on the surface fitting method).  
	
	
Regarding claim 4, Yang in view of Li discloses: The method according to claim 1, further comprising: 
determining a second pre-set range (Yang, e.g., pg. 18, para. 1; Repeat the above steps with this method for thousands of R1(x,y) to get the second cutting area abnormality R2(x,y).  After multiple iterations, you can get:                         
                            
                                
                                    
                                        
                                            lim
                                        
                                        
                                            n
                                            →
                                            ∞
                                        
                                    
                                
                                ⁡
                                
                                    |
                                    
                                        
                                            R
                                        
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                    
                                        
                                            x
                                            ,
                                            y
                                        
                                    
                                    -
                                    
                                        
                                            R
                                        
                                        
                                            n
                                        
                                    
                                    (
                                    x
                                    ,
                                    y
                                    )
                                    |
                                    →
                                    0
                                
                            
                        
                    . Thousands are                         
                            R
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    
                                        
                                            lim
                                        
                                        
                                            n
                                            →
                                            ∞
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            R
                                        
                                        
                                            n
                                        
                                    
                                    (
                                    x
                                    ,
                                    y
                                    )
                                
                            
                        
                    ) corresponding to each sampling point in the target region, (Yang, e.g., Fig. (3-6); second group of pictures denotes second pre-set range corresponding to each sampling point in that target region) wherein the first pre-set range and the second pre-set range corresponding to the same sampling point are different; (Yang, e.g., Fig. (3-6), same sampling points ranging from 100 m to 400 m; examiner notes illustrations depict a first and second pre-set range.)
obtaining a second (Yang, e.g., pg. 18, para. 1; Repeat the above steps with this method for thousands of R1(x,y) to get the second cutting area abnormality R2(x,y).  After multiple iterations, you can get:                         
                            
                                
                                    
                                        
                                            lim
                                        
                                        
                                            n
                                            →
                                            ∞
                                        
                                    
                                
                                ⁡
                                
                                    |
                                    
                                        
                                            R
                                        
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                    
                                        
                                            x
                                            ,
                                            y
                                        
                                    
                                    -
                                    
                                        
                                            R
                                        
                                        
                                            n
                                        
                                    
                                    (
                                    x
                                    ,
                                    y
                                    )
                                    |
                                    →
                                    0
                                
                            
                        
                    . Thousands are                         
                            R
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    
                                        
                                            lim
                                        
                                        
                                            n
                                            →
                                            ∞
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            R
                                        
                                        
                                            n
                                        
                                    
                                    (
                                    x
                                    ,
                                    y
                                    )
                                
                            
                        
                    ) regional field values (Yang, e.g., equation (2-5); pg. 17; The regional field is the weighted average of Z(x,y) and A(x,y),                         
                            R
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            a
                            A
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            +
                            b
                            Z
                            (
                            x
                            ,
                            y
                            )
                        
                    ) of sampling points within the second pre-set range (Yang, e.g., Equation (2-28), pg. 22, para. 1; After solving the undetermined coefficients, the trend function can be obtained by bringing in the formula, and then the calculated point coordinates are brought into the trend function to get the trend value of the point, and this trend value is regarded as the regional abnormality of the point) corresponding to each sampling point (Yang, e.g., Fig. (2-3), pg. 23; The regional anomaly Δgr obtained after several iterations; examiner notes sampling points along the trend lines) using a surface fitting method based on coordinates and a field value of the sampling point; (Yang, e.g., pg. 21, para. 2; After the survey area data is gridded, there are a total of n points whose coordinates are (x1, y1), and the Bouguer anomaly value of the corresponding points is gi {i=1,2,3,…,n)).
traversing the target region  of the target region (Yang, e.g., pg. 8; The gravity and magnetic data collected in the field can be regarded as the superposition of regional structure and local structure information (also called regional anomaly and local anomaly) when interference is eliminated.) according to the second regional field value of the sampling point in the target region; (Yang, e.g., pg. 9, para. 3, linear interpolation is used to obtain the regional anomaly value of each measurement point.)
 of the target region according to the Bouguer gravity anomaly and the second regional gravity anomaly; and (Yang, e.g., pg. 12, para. 4; Local anomalies are also a part of superimposed anomalies, which mainly refer to anomalies with a small characteristic range and amplitude caused by a relatively limited research object (such as structure, miners) with respect to regional factors, but with a relatively large anomaly gradient.  Residual local anomaly is the remaining part after removing the regional anomaly from the Bouguer anomaly, so the local anomaly is also called the residual anomaly.)
integrating the first residual gravity anomaly (Yang, e.g., pg. 23, para. 3; the local abnormality, which is represented by the symbol ΔgR1) and the second residual gravity anomaly (Yang, e.g., pg. 24, col. 1; so as to obtain the second approximate value ΔgR2 of the local abnormality.) to obtain a third residual gravity anomaly of the target region. (Yang, e.g., Equation (3-2), pg. 24, para. 4; The gravity Δg should be:                         
                            ∆
                            g
                            =
                            
                                
                                    ∂
                                    W
                                
                                
                                    ∂
                                    
                                        
                                            Z
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            =
                            G
                            ∭
                            
                                
                                    ζ
                                    -
                                    z
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            3
                                        
                                    
                                
                            
                            σ
                            d
                            V
                            ,
                             
                            w
                            h
                            e
                            r
                            e
                             
                            W
                            =
                            G
                            ∭
                            
                                
                                    σ
                                
                                
                                    R
                                
                            
                            d
                            V
                        
                    ).
Yang in view of Li is not relied upon as explicitly disclosing: to obtain a second regional gravity anomaly
obtaining a second residual gravity anomaly
However, Li further discloses: to obtain a second regional gravity anomaly (Li, e.g., pg. 21; The multiple iterative sliding trend analysis method takes the regional anomaly obtained by the sliding trend analysis method as the original anomaly of the second sliding trend analysis method, and then finds the second regional anomaly, and repeats in sequence until the given accuracy requirement is reached)
obtaining a second residual gravity anomaly (Li, e.g., pg. 21, The last regional anomaly is the final regional anomaly, and the original anomaly minus the regional anomaly is the local anomaly; examiner notes local is distinguished here as the regional anomaly).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Yang in view of Li’s determining a second preset range with Li’s obtainment of a second regional and residual gravity anomaly because Li overcomes issues with and modifies the calculations of the sliding trend analysis method to produce results with higher accuracy. (Li, e.g., pg. 21, para. 2; In order to overcome the shortcomings of the sliding trend analysis method, a multiple iterative sliding trend analysis method is proposed.  The multiple iteration sliding trend analysis method is an improvement of the sliding trend analysis method to eliminate its “false anomalies”.). 

Regarding claim 5, Yang in view of Li discloses: The method according to claim 4, wherein the obtaining a second (Yang, e.g., pg. 18, para. 1; Repeat the above steps with this method for thousands of R1(x,y) to get the second cutting area abnormality R2(x,y).  After multiple iterations, you can get:                         
                            
                                
                                    
                                        
                                            lim
                                        
                                        
                                            n
                                            →
                                            ∞
                                        
                                    
                                
                                ⁡
                                
                                    |
                                    
                                        
                                            R
                                        
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                    
                                        
                                            x
                                            ,
                                            y
                                        
                                    
                                    -
                                    
                                        
                                            R
                                        
                                        
                                            n
                                        
                                    
                                    (
                                    x
                                    ,
                                    y
                                    )
                                    |
                                    →
                                    0
                                
                            
                        
                    . Thousands are                         
                            R
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    
                                        
                                            lim
                                        
                                        
                                            n
                                            →
                                            ∞
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            R
                                        
                                        
                                            n
                                        
                                    
                                    (
                                    x
                                    ,
                                    y
                                    )
                                
                            
                        
                    ) regional field value(Yang, e.g., equation (2-5); pg. 17; The regional field is the weighted average of Z(x,y) and A(x,y), namely:                         
                            R
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            a
                            A
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            +
                            b
                            Z
                            (
                            x
                            ,
                            y
                            )
                        
                    ) of each sampling point comprises: (Yang, e.g., pg. 16, para. 5, line 22 – pg. 17, para. 1, line 2; Suppose the anomaly Z(x,y) is composed of the regional field R(x,y) and the local field L(x,y):                         
                            Z
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            R
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            +
                            L
                            (
                            x
                            ,
                            y
                            )
                        
                    .  Let A(x,y) be the average value of the field values of four points with a distance of r from the calculated point (x,y), namely                         
                            A
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    4
                                
                            
                            [
                            Z
                            
                                
                                    x
                                    +
                                    r
                                    ,
                                    y
                                
                            
                            +
                            Z
                            
                                
                                    x
                                    -
                                    r
                                    ,
                                    y
                                
                            
                            +
                            Z
                            
                                
                                    x
                                    ,
                                    y
                                    +
                                    r
                                
                            
                            +
                            Z
                            (
                            x
                            ,
                            y
                            -
                            r
                            )
                            ]
                        
                    .  In the formula, r is the cutting radius.  The regional field is the weighted average of Z(x,y) and A(x,y), namely                         
                            R
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            a
                            A
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            +
                            b
                            Z
                            (
                            x
                            ,
                            y
                            )
                        
                    ).
	performing surface fitting (Yang, e.g., Equation (2-18) – (2-19), pg. 21, para. 1 – 2; Generally select 2~3 steps.  If the second-order trend surface fitting is selected, the trend surface function is                         
                            
                                
                                    g
                                
                                -
                            
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            x
                            +
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            y
                            +
                            
                                
                                    a
                                
                                
                                    3
                                
                            
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    4
                                
                            
                            x
                            y
                            +
                            
                                
                                    a
                                
                                
                                    5
                                
                            
                            
                                
                                    y
                                
                                
                                    2
                                
                            
                        
                    .  Where a0, a1,…, a5 are undetermined coefficients.) based on the coordinates and a field value of the sampling point and (Yang, e.g., pg. 21, para. 2; After the survey area data is gridded, there are a total of n points whose coordinates are (x1, y1), and the Bouguer anomaly value of the corresponding points is gi {i=1,2,3,…,n)
	Yang in view of Li is not relied upon as explicitly disclosing: the coordinates and field values of k second reference sampling points around the sampling point in the second preset range corresponding thereto, to obtain the gravity anomaly surface of the second region corresponding to the sampling point, wherein k is a positive integer and the sampling point is the center point of the second pre-set range corresponding thereto; and
	substituting the coordinate of the sampling point into the gravity anomaly surface of the second region corresponding to the sampling point to obtain the field value of the second region of the sampling point.
	However, Li further discloses: the coordinates and field values (Li, e.g., pg. 17, para. 1, lines 3 – 6; The trend value (regional field) of each point can be calculated according to the coordinates of each point, and the remaining field (local field) can be obtained by subtracting it from the original potential field value.) of k second reference sampling points (Li, e.g., pg. 17, eqn. (2.1.1.3);                         
                            
                                
                                    g
                                
                                
                                    r
                                    e
                                    g
                                
                            
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        0
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                l
                                                =
                                                0
                                            
                                            
                                                L
                                            
                                        
                                        
                                            
                                                
                                                    a
                                                
                                                
                                                    k
                                                    l
                                                
                                            
                                            
                                                
                                                    x
                                                
                                                
                                                    k
                                                
                                            
                                            
                                                
                                                    y
                                                
                                                
                                                    l
                                                
                                            
                                        
                                    
                                
                            
                        
                    , Where K is the polynomial order in the x direction, L is the polynomial order in the y kl (k=0, 1, 2,…,K; l=0, 1, 2,…,L), e.g., see also pg. 21, para. 3, lines 11 – 12; and then finds the second regional anomaly, and repeats in sequence until given accuracy requirement is reached) around the sampling point in the second preset range corresponding thereto, (Li, e.g., pg. 18, para. 2, lines 8 – 9; It can be seen from the above process of deriving the formula that the same polynomial is used for the entire measurement area.)
 to obtain the gravity anomaly surface of the second region corresponding to the sampling point, (Li, e.g., pg. 8; The data in the regional anomaly iteration window corresponding to the optimal trend surface order (the trend surface order at which the mean square error between the calculated potential field value and the variable-order trend analysis result is the smallest) is used as the data for the next trend analysis.  Then make the next trend analysis.  The basic idea of this method is to use the trend analysis function to fit the regional field of the survey area.) wherein k is a positive integer and the sampling point is the center point of the second pre-set range corresponding thereto; and (Li, e.g., Eqn. (2.1.1.1), pg. 16, para. 3; where K is the polynomial order,                         
                            
                                
                                    a
                                
                                
                                    k
                                
                            
                            (
                            k
                            =
                            0
                            ,
                             
                            1
                            ,
                             
                            2
                            ,
                            …
                            ,
                            K
                            )
                        
                     is the undetermined coefficient, and greg(x) is the trend analysis result (regional field); where k=0 is the center of the first preset range;                         
                            g
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            m
                                        
                                    
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        0
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            m
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            ,
                             
                            w
                            h
                            e
                            r
                            e
                             
                            (
                            m
                            =
                            1,2
                            ,
                            …
                            ,
                            M
                            )
                        
                    ).
	substituting the coordinate of the sampling point into the gravity anomaly surface of the second region corresponding to the sampling point (Li, e.g., pg. 17, para. 1; The trend value (regional field) of each point can be calculated according to the coordinates of each point) to obtain the field value of the second region of the sampling point.  (Li, e.g., pg. 17, para. 1; and the remaining field (local field) can be obtained by subtracting it from the original potential field value).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Yang’s regional field values using a surface fitting method with Li’s coordinates and field values of k first reference sampling points, a pre-set range corresponding to each sampling point, obtaining the gravity anomaly surface of the first region, and substituting the coordinate of the sampling point into the gravity anomaly to obtain the first region of the sampling points because Li improves on the surface fitting method through iterations to solve issues such Li, pg. 7, para. 4, line 26 – pg. 8, para. 2, line 10; iterative process improves on the surface fitting method).  
	
Regarding claim 7, Yang discloses: An apparatus for obtaining residual gravity anomaly, comprising (Yang, e.g., Fig. 15; pg. 35; Local gravity anomalies (examiner notes the author’s synonymous use of local and residual; e.g., see pg. 11, para. 4) extracted by cutting methods with different radii.).
a first acquisition module, a first determination module, a second acquisition module, a third acquisition module and a fourth acquisition module, wherein (Regarding claim 7, Yang in view of Li teaches all of the functions of claim 7 for the reasons identical to those set forth above in connection with claim 1, such as acquiring the Bouguer gravity anomaly in a target region, determining a first pre-set range corresponding to each sampling point, obtaining a first regional field value of sampling points in the first pre-set range, traversing the target region to obtain a first regional gravity anomaly of the target region, obtaining a first residual gravity anomaly of the target region, determining a second pre-set range corresponding to each sampling point in the target region, obtaining a second regional field value of sampling points in the second pre-set range, and integrating the first residual gravity anomaly and the second residual gravity anomaly to obtain a third residual gravity anomaly of the target region.  The prior art does not explicitly teach that the functions of claim 7 are performed by respective modules, e.g., a computer or a process, but one of ordinary skill in the art would know to automate the steps as a time saving function; Yang, e.g., pg. 11, lines 4 – 5; Realize the extraction of local anomalies in the circle method, average field method, cutting method, and trend analysis method through programming.)
the first acquisition module is configured to (see comments for the first mention in claim 7 of a first acquisition module) 
wherein the Bouguer gravity anomaly comprises coordinates (Yang, e.g., pg. 21; After the survey area data is gridded, there are a total of n points whose coordinates are (x1, y1)) and field values of a plurality of sampling points (Yang, e.g., pg. 21; and the Bouguer anomaly value of the                         
                            
                                
                                    g
                                
                                
                                    i
                                
                            
                            (
                            i
                            =
                            1,2
                            ,
                            3
                            ,
                            …
                            ,
                            n
                            )
                        
                    .) in the target region; (Yang, e.g., Fig. (3-4) (a)-(h); illustrates sampling points in a target region).
the first determination module is configured to (see comments for the first mention in claim 7 of a first determination module) determine a first pre-set range (Yang, e.g., Fig. (3-4), pg. 28, para. 3; this model test refers to the data range: x;  ~1500m~1500m; y; `1500m~1500m.) corresponding to each sampling point in the target region; (Yang, e.g., Fig. (3-4) (a)-(h); illustrates sampling points in a target region).
the second acquisition module is configured to (see comments for the first mention in claim 7 of a second acquisition module) obtain a first regional field value (Yang, e.g., equation (2-5); pg. 17; The regional field is the weighted average of Z(x,y) and A(x,y), namely:                         
                            R
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            a
                            A
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            +
                            b
                            Z
                            (
                            x
                            ,
                            y
                            )
                        
                    ) of sampling points in the first pre-set range (Yang, e.g., pg. 18, para. 1; Calculate the values of a and b to get an abnormal cutting area, denoted as R1(x,y) ; examiner notes the cutting area is interpreted here as the range)  corresponding to the each sampling point (Yang, e.g., Fig. (2-3), pg. 23; The regional anomaly Δgr obtained after several iterations; examiner notes sampling points along the trend lines) by using a surface fitting method (Yang, e.g., Equation (2-18) – (2-19), pg. 21, para. 1 – 2; Generally select 2~3 steps.  If the second-order trend surface fitting is selected, the trend surface function is                         
                            
                                
                                    g
                                
                                -
                            
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            x
                            +
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            y
                            +
                            
                                
                                    a
                                
                                
                                    3
                                
                            
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    4
                                
                            
                            x
                            y
                            +
                            
                                
                                    a
                                
                                
                                    5
                                
                            
                            
                                
                                    y
                                
                                
                                    2
                                
                            
                        
                    .  Where a0, a1,…, a5 are undetermined coefficients.) based on coordinates and field values of the sampling points; (Yang, e.g., pg. 21, para. 2; After the survey area data is gridded, there are a total of n points whose coordinates are (x1, y1), and the Bouguer anomaly value of the corresponding points is gi {i=1,2,3,…,n)).
the third acquisition module is configured to (see comments for the first mention in claim 7 of a third acquisition module) traverse the target region to obtain a first regional gravity anomaly of the target region (Yang, e.g., pg. 8; The gravity and magnetic data collected in the field can be regarded as the superposition of regional structure and local structure information (also called regional anomaly and local anomaly) when interference is eliminated.) according to a first regional field value of sampling points in the target region; and (Yang, e.g., pg. 9, para. 3, linear interpolation is used to obtain the regional anomaly value of each measurement point.)
the fourth acquisition module is configured to (see comments for the first mention in claim 7 of a fourth acquisition module) obtain a first residual gravity anomaly (Yang, e.g., pg. 11, para. 4; local anomaly is the remaining part after removing the regional anomaly from the Bouguer anomaly, so the local anomaly is also called the residual anomaly.) of the target region (Yang, e.g., pg. 11, para. 3, lines 4 – 6; Favorable target area, in the gravity data processing of a certain place in Sichuan, the results of local gravity anomalies provide a reference for the next drilling project) according to the Bouguer gravity anomaly and the first regional gravity anomaly. (Yang, e.g., pg. 11, para. 4; local anomaly is the remaining part after removing the regional anomaly from the Bouguer anomaly, so the local anomaly is also called the residual anomaly.)

Yang is not relied upon as explicitly disclosing: acquire Bouguer gravity anomaly in a target region
However, Li further discloses: acquire Bouguer gravity anomaly in a target region, (Li, e.g., Fig. 5.2, pg. 46(2); (a) Bouguer gravity anomaly map; shows target region). 
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Yang’s first determination module, and second, third, and fourth acquisition modules with Li’s Bouguer gravity anomaly acquisition in a target region because Li utilizes a sliding trend analysis method to acquire more accurate data concerning the Bouguer gravity anomaly. (Li, e.g., pg. 49; In the sliding trend analysis method, the characteristics of the residual Bouguer residual anomalies separated when the 0th or 1st order is selected are better than the general trend analysis method, that is, the negative value (low local gravity) is basically the same as the exposed rock mass.).  
	
Regarding claim 8, Yang in view of Li discloses: The apparatus according to claim 7, 
wherein the second acquisition module is configured to (see comments for the first mention in claim 7 of a second acquisition module)
perform surface fitting (Yang, e.g., Equation (2-18) – (2-19), pg. 21, para. 1 – 2; Generally select 2~3 steps.  If the second-order trend surface fitting is selected, the trend surface function is                         
                            
                                
                                    g
                                
                                -
                            
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            x
                            +
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            y
                            +
                            
                                
                                    a
                                
                                
                                    3
                                
                            
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    4
                                
                            
                            x
                            y
                            +
                            
                                
                                    a
                                
                                
                                    5
                                
                            
                            
                                
                                    y
                                
                                
                                    2
                                
                            
                        
                    .  Where a0, a1,…, a5 are undetermined coefficients.) based on the coordinates and a field value of the sampling point, and (Yang, e.g., pg. 21, para. 2; After the survey area data is gridded, there are a total of n points whose coordinates are (x1, y1), and the Bouguer anomaly value of the corresponding points is gi {i=1,2,3,…,n))
Yang is not relied upon as disclosing: the coordinates and field values of k first reference sampling points around the sampling point in the first preset range corresponding thereto, to obtain the gravity anomaly surface of the first region corresponding to the sampling point, wherein k is a positive integer and the sampling point is the center point of the first pre-set range corresponding thereto; and 
substitute the coordinate of the sampling point into the gravity anomaly surface of the first region corresponding to the sampling point to obtain the field value of the first region of the sampling point.
However, Li further discloses: the coordinates and field values (Li, e.g., pg. 17, para. 1, lines 3 – 6; The trend value (regional field) of each point can be calculated according to the coordinates of each point, and the remaining field (local field) can be obtained by subtracting it from the original potential field value.) of k first reference sampling points (Li, e.g., pg. 17, eqn. (2.1.1.3);                         
                            
                                
                                    g
                                
                                
                                    r
                                    e
                                    g
                                
                            
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        0
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                l
                                                =
                                                0
                                            
                                            
                                                L
                                            
                                        
                                        
                                            
                                                
                                                    a
                                                
                                                
                                                    k
                                                    l
                                                
                                            
                                            
                                                
                                                    x
                                                
                                                
                                                    k
                                                
                                            
                                            
                                                
                                                    y
                                                
                                                
                                                    l
                                                
                                            
                                        
                                    
                                
                            
                        
                    , Where K is the polynomial order in the x direction, L is the polynomial order in the y direction, akl (k=0, 1, 2,…,K; l=0, 1, 2,…,L)) around the sampling point in the first preset range corresponding thereto, (Li, e.g., pg. 18, para. 2, lines 8 – 9; It can be seen from the above process of deriving the formula that the same polynomial is used for the entire measurement area.)
to obtain the gravity anomaly surface of the first region corresponding to the sampling point, (Li, e.g., pg. 8, para. 3, lines 8 – 9; The data in the regional anomaly iteration window corresponding to the optimal trend surface order (the trend surface order at which the mean square error between the calculated potential field value and the variable-order trend analysis result is the smallest) is used as the data for the next trend analysis.  Then make the next trend analysis.  The basic idea of this method is to use the trend analysis function to fit the regional field of the survey area.) wherein k is a positive integer and the sampling point is the center point of the first pre-set range corresponding thereto; and (Li, e.g., Eqn. (2.1.1.1), pg. 16, para. 3; where K is the polynomial order,                         
                            
                                
                                    a
                                
                                
                                    k
                                
                            
                            (
                            k
                            =
                            0
                            ,
                             
                            1
                            ,
                             
                            2
                            ,
                            …
                            ,
                            K
                            )
                        
                     is the undetermined coefficient, and greg(x) is the trend analysis result (regional field); where k=0 is the center of the first preset range;                         
                            g
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            m
                                        
                                    
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        0
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            m
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            ,
                             
                            w
                            h
                            e
                            r
                            e
                             
                            (
                            m
                            =
                            1,2
                            ,
                            …
                            ,
                            M
                            )
                        
                    ).
substitute the coordinate of the sampling point into the gravity anomaly surface of the first region corresponding to the sampling point (Li, e.g., pg. 17, para. 1; The trend value (regional field) of each point can be calculated according to the coordinates of each point) to obtain the field value of the first region of the sampling point. (Li, e.g., pg. 17, para. 1; and the remaining field (local field) can be obtained by subtracting it from the original potential field value). 
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Yang’s regional field values using a surface fitting method with Li’s coordinates and field values of k first reference sampling points, a pre-set range corresponding to each sampling point, obtaining the gravity anomaly surface of the first region, and substituting the coordinate of the sampling point into the gravity anomaly to obtain the first region of the sampling points because Li improves on the surface fitting method through iterations to solve issues such as ill conditioning during the solution process. (Li, pg. 7, para. 4, line 26 – pg. 8, para. 2, line 10; iterative process improves on the surface fitting method).  
	

The apparatus according to claim 7, further comprising a second determination module, a fifth acquisition module and a sixth acquisition module, (Regarding claim 9, Yang in view of Li teaches all of the functions of claim 9 for the reasons identical to those set forth above in connection with claims 4 and 5, such as determining a second pre-set range corresponding to each sampling point in the target region, traversing the target region to obtain a second regional gravity anomaly of the target region, obtaining a second residual gravity anomaly of the target region, obtaining second regional field values of sampling points in the second pre-set range corresponding to each sampling point, and integrating the first residual gravity anomaly and the second residual gravity anomaly to obtain a third residual gravity anomaly of the target region.  The prior art does not explicitly teach that these steps are performed by a module, e.g., a computer or a process, but one of ordinary skill in the art would know to automate the steps as a time saving function; Yang, e.gl., pg. 11, lines 4 – 5; Realize the extraction of local anomalies in the circle method, average field method, cutting method, and trend analysis method through programming.)
wherein the second determination module is configured to (see comments for the first mention in claim 9 of a second determination module) determine a second pre-set range (Yang, e.g., Fig. (3-6); second group of pictures denotes second pre-set range corresponding to each sampling point in that target region) corresponding to each sampling point in the target region, (Yang, e.g., Fig. (3-4) (a)-(h); illustrates sampling points in a target region).
wherein the first pre-set range and the second pre-set range corresponding to the same sampling point are different; (Yang, e.g., Fig. (3-6), same sampling points ranging from 100 m to 400 m; examiner notes illustrations depict a first and second pre-set range, which are different from one another.)
the fifth acquisition module is configured to (see comments for the first mention in claim 9 of a fifth acquisition module) obtain second (Yang; e.g., pg. 35; para. 2; in order to eliminate “false anomalies”, multiple iterations are used; examiner notes the use of multiple, including a second, iterations) regional field values (Yang, e.g., equation (2-5); pg. 17; The regional field is the weighted average of Z(x,y) and A(x,y), namely:                         
                            R
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            a
                            A
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            +
                            b
                            Z
                            (
                            x
                            ,
                            y
                            )
                        
                    ) of sampling points in the second pre-set range (Yang, e.g., Equation (2-28), pg. 22, para. 1; After solving the undetermined coefficients, the trend function can be obtained by bringing in the formula, and then the calculated point coordinates are brought into the trend function to get the trend value of the point, and this trend value is regarded as the regional abnormality of the point)  corresponding to each sampling point (Yang, e.g., Fig. (2-3), pg. 23; The regional anomaly Δgr obtained after several iterations; examiner notes sampling points along the trend lines) by using a surface fitting method based on coordinates and field values of the sampling points; (Yang, e.g., pg. 21, para. 2; After the survey area data is gridded, there are a total of n points whose coordinates are (x1, y1), and the Bouguer anomaly value of the corresponding points is gi {i=1,2,3,…,n)).
the third acquisition module is further configured to (see comments for the first mention in claim 7 of a third acquisition module) traverse the target region (Yang, e.g., pg. 8; The gravity and magnetic data collected in the field can be regarded as the superposition of regional structure and local structure information (also called regional anomaly and local anomaly) when interference is eliminated.)  of the target region (Yang, e.g., pg. 8; The gravity and magnetic data collected in the field can be regarded as the superposition of regional structure and local structure information (also called regional anomaly and local anomaly) when interference is eliminated.) according to the second regional field value of the sampling points in the target region; (Yang, e.g., pg. 9, para. 3, linear interpolation is used to obtain the regional anomaly value of each measurement point.)
the fourth acquisition module is further configured to (see comments for the first mention in claim 7 of a fourth acquisition module)  of the target region according to the Bouguer gravity anomaly and the second regional gravity anomaly; and (Yang, e.g., pg. 12, para. 4; Local anomalies are also a part of superimposed anomalies, which mainly refer to anomalies with a small characteristic range and amplitude caused by a relatively limited research object (such as structure, miners) with respect to regional factors, but with a relatively large anomaly gradient.  Residual local anomaly is the remaining part after removing the regional anomaly from the Bouguer anomaly, so the local anomaly is also called the residual anomaly.)
the sixth acquisition module is configured to (see comments for the first mention in claim 9 of a sixth acquisition module) integrate the first residual gravity anomaly and (Yang, e.g., pg. 23, para. 3; the local abnormality, which is represented by the symbol ΔgR1) the second residual gravity anomaly (Yang, e.g., pg. 24, col. 1; so as to obtain the second approximate value ΔgR2 of the local abnormality.) to obtain a third residual gravity anomaly of the target region. (Yang, e.g., Equation (3-2), pg. 24, para. 4; The gravity Δg should be:                         
                            ∆
                            g
                            =
                            
                                
                                    ∂
                                    W
                                
                                
                                    ∂
                                    
                                        
                                            Z
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            =
                            G
                            ∭
                            
                                
                                    ζ
                                    -
                                    z
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            3
                                        
                                    
                                
                            
                            σ
                            d
                            V
                            ,
                             
                            w
                            h
                            e
                            r
                            e
                             
                            W
                            =
                            G
                            ∭
                            
                                
                                    σ
                                
                                
                                    R
                                
                            
                            d
                            V
                        
                    ).
Yang in view of Li is not relied upon as explicitly disclosing: to obtain a second regional gravity anomaly
obtaining a second residual gravity anomaly
However, Li further discloses: to obtain a second regional gravity anomaly (Li, e.g., pg. 21; The multiple iterative sliding trend analysis method takes the regional anomaly obtained by the sliding trend analysis method as the original anomaly of the second sliding trend analysis method, and then finds the second regional anomaly, and repeats in sequence until the given accuracy requirement is reached)
obtaining a second residual gravity anomaly (Li, e.g., pg. 21, The last regional anomaly is the final regional anomaly, and the original anomaly minus the regional anomaly is the local anomaly; examiner notes local is distinguished here as the regional anomaly).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Yang in view of Li’s determining a second preset range with Li’s obtainment of a second regional and residual gravity anomaly because Li overcomes issues with and modifies the calculations of the sliding trend analysis method to produce results with higher accuracy. (Li, e.g., pg. 21, para. 2; In order to overcome the shortcomings of the sliding trend analysis method, a multiple iterative sliding trend analysis method is proposed.  The multiple iteration sliding trend analysis method is an improvement of the sliding trend analysis method to eliminate its “false anomalies”.). 


The apparatus according to claim 9, (Preamble directed towards intended use, does not further limit the claim, see MPEP 2111.02) wherein the fifth acquisition module is further configured to (see comments for the first mention in claim 9 of a fifth acquisition module)
perform surface fitting (Yang, e.g., Equation (2-18) – (2-19), pg. 21, para. 1 – 2; Generally select 2~3 steps.  If the second-order trend surface fitting is selected, the trend surface function is                         
                            
                                
                                    g
                                
                                -
                            
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            x
                            +
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            y
                            +
                            
                                
                                    a
                                
                                
                                    3
                                
                            
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    4
                                
                            
                            x
                            y
                            +
                            
                                
                                    a
                                
                                
                                    5
                                
                            
                            
                                
                                    y
                                
                                
                                    2
                                
                            
                        
                    .  Where a0, a1,…, a5 are undetermined coefficients.) based on the coordinates and a field value of the sampling point and (Yang, e.g., pg. 21, para. 2; After the survey area data is gridded, there are a total of n points whose coordinates are (x1, y1), and the Bouguer anomaly value of the corresponding points is gi {i=1,2,3,…,n))
Yang in view of Li is not relied upon as explicitly disclosing: the coordinates and field values of k second reference sampling points around the sampling point in the second preset range corresponding thereto, to obtain the gravity anomaly surface of the second region corresponding to the sampling point, wherein k is a positive integer and the sampling point is the center point of the second pre-set range corresponding thereto; and 
Substituting the coordinate of the sampling point into the gravity anomaly surface of the second region corresponding to the sampling point to obtain the field value of the second region of the sampling point.  
However, Li further discloses: the coordinates and field values (Li, e.g., pg. 17, para. 1, lines 3 – 6; The trend value (regional field) of each point can be calculated according to the coordinates of each point, and the remaining field (local field) can be obtained by subtracting it from the original potential field value.) of k second reference sampling points (Li, e.g., pg. 17, eqn. (2.1.1.3);                         
                            
                                
                                    g
                                
                                
                                    r
                                    e
                                    g
                                
                            
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        0
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                l
                                                =
                                                0
                                            
                                            
                                                L
                                            
                                        
                                        
                                            
                                                
                                                    a
                                                
                                                
                                                    k
                                                    l
                                                
                                            
                                            
                                                
                                                    x
                                                
                                                
                                                    k
                                                
                                            
                                            
                                                
                                                    y
                                                
                                                
                                                    l
                                                
                                            
                                        
                                    
                                
                            
                        
                    , Where K is the polynomial order in the x direction, L is the polynomial order in the y direction, akl (k=0, 1, 2,…,K; l=0, 1, 2,…,L))  around the sampling point in the second preset range corresponding thereto, (Li, e.g., pg. 18, para. 2, lines 8 – 9; It can be seen from the above process of deriving the formula that the same polynomial is used for the entire measurement area.)
to obtain the gravity anomaly surface of the second region corresponding to the sampling point, (Li, e.g., pg. 8; The data in the regional anomaly iteration window corresponding to the optimal trend surface order (the trend surface order at which the mean square error between the calculated potential field value and the variable-order trend analysis result is the smallest) is used as the data for the next trend analysis.  Then make the next trend analysis.  The basic idea of this method is to use the trend analysis function to fit the regional field of the survey area.) wherein k is a positive integer and the sampling point is the center point of the second pre-set range corresponding thereto; and (Li, e.g., Eqn. (2.1.1.1), pg. 16, para. 3; where K is the polynomial order,                         
                            
                                
                                    a
                                
                                
                                    k
                                
                            
                            (
                            k
                            =
                            0
                            ,
                             
                            1
                            ,
                             
                            2
                            ,
                            …
                            ,
                            K
                            )
                        
                     is the undetermined coefficient, and greg(x) is the trend analysis result (regional field); where k=0 is the center of the first preset range;                         
                            g
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            m
                                        
                                    
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        0
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            m
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            ,
                             
                            w
                            h
                            e
                            r
                            e
                             
                            (
                            m
                            =
                            1,2
                            ,
                            …
                            ,
                            M
                            )
                        
                    )
substitute the coordinate of the sampling point into the gravity anomaly surface of the second region corresponding to the sampling point (Li, e.g., pg. 17, para. 1; The trend value (regional field) of each point can be calculated according to the coordinates of each point) to obtain the field value of the second region of the sampling point. (Li, e.g., pg. 17, para. 1; and the remaining field (local field) can be obtained by subtracting it from the original potential field value).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Yang’s regional field values using a surface fitting method with Li’s coordinates and field values of k first reference sampling points, a pre-set range corresponding to each sampling point, obtaining the gravity anomaly surface of the first region, and substituting the coordinate of the sampling point into the gravity anomaly to obtain the first region of the sampling points because Li improves on the surface fitting method through iterations to solve issues such as ill conditioning during the solution process. (Li, pg. 7, para. 4, line 26 – pg. 8, para. 2, line 10; iterative process improves on the surface fitting method).  

The apparatus according to claim 8, further comprising a second determination module, a fifth acquisition module and a sixth acquisition module, wherein (Regarding claim 11, Yang in view of Li teaches all of the functions of claim 11 for the reasons identical to those set forth above in connection with claims 4 and 5, such as determining a second pre-set range corresponding to each sampling point in the target region, traversing the target region to obtain a second regional gravity anomaly of the target region, obtaining a second residual gravity anomaly of the target region, obtaining second regional field values of sampling points in the second pre-set range corresponding to each sampling point, and integrating the first residual gravity anomaly and the second residual gravity anomaly to obtain a third residual gravity anomaly of the target region.  The prior art does not explicitly teach that these steps are performed by a module, e.g., a computer or a process, but one of ordinary skill in the art would know to automate the steps as a time saving function; Yang, e.gl., pg. 11, lines 4 – 5; Realize the extraction of local anomalies in the circle method, average field method, cutting method, and trend analysis method through programming.)
	the second determination module is configured to (see comments for the first mention in claim 9 of a second determination module) determine a second pre-set range (Yang, e.g., pg. 18, para. 1; Repeat the above steps with this method for thousands of R1(x,y) to get the second cutting area abnormality R2(x,y).  After multiple iterations, you can get:                         
                            
                                
                                    
                                        
                                            lim
                                        
                                        
                                            n
                                            →
                                            ∞
                                        
                                    
                                
                                ⁡
                                
                                    |
                                    
                                        
                                            R
                                        
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                    
                                        
                                            x
                                            ,
                                            y
                                        
                                    
                                    -
                                    
                                        
                                            R
                                        
                                        
                                            n
                                        
                                    
                                    (
                                    x
                                    ,
                                    y
                                    )
                                    |
                                    →
                                    0
                                
                            
                        
                    . Thousands are                         
                            R
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    
                                        
                                            lim
                                        
                                        
                                            n
                                            →
                                            ∞
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            R
                                        
                                        
                                            n
                                        
                                    
                                    (
                                    x
                                    ,
                                    y
                                    )
                                
                            
                        
                    ) corresponding to each sampling point in the target region, (Yang, e.g., Fig. (3-4) (a)-(h); illustrates sampling points in a target region) wherein the first pre-set range and the second pre-set range corresponding to the same sampling point are different; (Yang, e.g., Fig. (3-6), range of  sampling points ranging from 100 m to 400 m, are representative of different areas.)
	the fifth acquisition module is configured to (see comments for the first mention in claim 9 of a fifth acquisition module) obtain second (Yang, e.g., pg. 18, para. 1; Repeat the above steps with this method for thousands of R1(x,y) to get the second cutting area abnormality R2(x,y).  After multiple iterations, you can get:                         
                            
                                
                                    
                                        
                                            lim
                                        
                                        
                                            n
                                            →
                                            ∞
                                        
                                    
                                
                                ⁡
                                
                                    |
                                    
                                        
                                            R
                                        
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                    
                                        
                                            x
                                            ,
                                            y
                                        
                                    
                                    -
                                    
                                        
                                            R
                                        
                                        
                                            n
                                        
                                    
                                    (
                                    x
                                    ,
                                    y
                                    )
                                    |
                                    →
                                    0
                                
                            
                        
                    . Thousands are                         
                            R
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    
                                        
                                            lim
                                        
                                        
                                            n
                                            →
                                            ∞
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            R
                                        
                                        
                                            n
                                        
                                    
                                    (
                                    x
                                    ,
                                    y
                                    )
                                
                            
                        
                    ) regional field values (Yang, e.g., equation (2-5); pg. 17; The regional field is the weighted average of Z(x,y) and A(x,y), namely:                         
                            R
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            a
                            A
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            +
                            b
                            Z
                            (
                            x
                            ,
                            y
                            )
                        
                    ) of sampling points in the second pre-set range (Yang, e.g., Equation (2-28), pg. 22, para. 1; After solving the undetermined coefficients, the trend function can be obtained by bringing in the formula, and then the calculated point coordinates are brought into the trend function to get the trend value of the point, and this trend value is regarded as the regional abnormality of the point) corresponding to each sampling point (Yang, e.g., Fig. (2-3), pg. 23; The regional anomaly Δgr obtained after several iterations; examiner notes sampling points along the trend lines) by using a surface fitting method based on coordinates and field values of the sampling points; (Yang, e.g., pg. 21, para. 2; After the survey area data is gridded, there are a total of n points whose coordinates are (x1, y1), and the Bouguer anomaly value of the corresponding points is gi {i=1,2,3,…,n)).
	the third acquisition module is further configured to (see comments for the first mention in claim 7 of a third acquisition module) traverse the target region (Yang, e.g., pg. 8; The gravity and magnetic data collected in the field can be regarded as the superposition of regional structure and local structure information (also called regional anomaly and local anomaly) when interference is eliminated.)  of the target region (Yang, e.g., pg. 8; The gravity and magnetic data collected in the field can be regarded as the superposition of regional structure and local structure information (also called regional anomaly and local anomaly) when interference is eliminated.) according to the second regional field value of the sampling points in the target region; (Yang, e.g., pg. 9, para. 3, linear interpolation is used to obtain the regional anomaly value of each measurement point.)
	the fourth acquisition module is further configured to (see comments for the first mention in claim 7 of a fourth acquisition module)  of the target region according to the Bouguer gravity anomaly and the second regional gravity anomaly; and (Yang, e.g., pg. 12, para. 4; Local anomalies are also a part of superimposed anomalies, which mainly refer to anomalies with a small characteristic range and amplitude caused by a relatively limited research object (such as structure, miners) with respect to regional factors, but with a relatively large anomaly gradient.  
	the sixth acquisition module is configured to (see comments for the first mention in claim 9 of a sixth acquisition module) integrate the first residual gravity anomaly and (Yang, e.g., pg. 23, para. 3; the local abnormality, which is represented by the symbol ΔgR1) the second residual gravity anomaly (Yang, e.g., pg. 24, col. 1; so as to obtain the second approximate value ΔgR2 of the local abnormality.) to obtain a third residual gravity anomaly of the target region. (Yang, e.g., Equation (3-2), pg. 24, para. 4; The gravity Δg should be:                         
                            ∆
                            g
                            =
                            
                                
                                    ∂
                                    W
                                
                                
                                    ∂
                                    
                                        
                                            Z
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            =
                            G
                            ∭
                            
                                
                                    ζ
                                    -
                                    z
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            3
                                        
                                    
                                
                            
                            σ
                            d
                            V
                            ,
                             
                            w
                            h
                            e
                            r
                            e
                             
                            W
                            =
                            G
                            ∭
                            
                                
                                    σ
                                
                                
                                    R
                                
                            
                            d
                            V
                        
                    ).
Yang in view of Li is not relied upon as explicitly disclosing: to obtain a second regional gravity anomaly
obtaining a second residual gravity anomaly
However, Li further discloses: to obtain a second regional gravity anomaly (Li, e.g., pg. 21; The multiple iterative sliding trend analysis method takes the regional anomaly obtained by the sliding trend analysis method as the original anomaly of the second sliding trend analysis method, and then finds the second regional anomaly, and repeats in sequence until the given accuracy requirement is reached)
obtaining a second residual gravity anomaly (Li, e.g., pg. 21, The last regional anomaly is the final regional anomaly, and the original anomaly minus the regional anomaly is the local anomaly; examiner notes local is distinguished here as the regional anomaly).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Yang in view of Li’s determining a second preset range with Li’s obtainment of a second regional and residual gravity anomaly because Li overcomes issues with and modifies the calculations of the sliding trend analysis method to produce results with higher accuracy. (Li, e.g., pg. 21, para. 2; In order to overcome the shortcomings of the sliding trend analysis method, a multiple iterative sliding trend analysis method is proposed.  The multiple iteration sliding trend analysis method is an improvement of the sliding trend analysis method to eliminate its “false anomalies”.). 

	Regarding claim 12, Yang in view of Li discloses: The apparatus according to claim 11, wherein the fifth acquisition module is further configured to
	perform surface fitting (Yang, e.g., Equation (2-18) – (2-19), pg. 21, para. 1 – 2; Generally select 2~3 steps.  If the second-order trend surface fitting is selected, the trend surface function is                         
                            
                                
                                    g
                                
                                -
                            
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            x
                            +
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            y
                            +
                            
                                
                                    a
                                
                                
                                    3
                                
                            
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    4
                                
                            
                            x
                            y
                            +
                            
                                
                                    a
                                
                                
                                    5
                                
                            
                            
                                
                                    y
                                
                                
                                    2
                                
                            
                        
                    .  Where a0, a1,…, a5 are undetermined coefficients.) based on the coordinates and a field value of the sampling point and (Yang, e.g., pg. 21, para. 2; After the survey area data is gridded, there are a total of n points whose coordinates are (x1, y1), and the Bouguer anomaly value of the corresponding points is gi {i=1,2,3,…,n))
Yang in view of Li is not relied upon as explicitly discloses: the coordinates and field values of k second reference sampling points around the sampling point in the second preset range corresponding thereto, to obtain the gravity anomaly surface of the second region corresponding to the sampling point, wherein k is a positive integer and the sampling point is the center point of the second pre-set range corresponding thereto; and
substitute the coordinate of the sampling point into the gravity anomaly surface of the second region corresponding to the sampling point to obtain the field value of the second region of the sampling point.  
However, Li further discloses: the coordinates and field values (Li, e.g., pg. 17, para. 1, lines 3 – 6; The trend value (regional field) of each point can be calculated according to the coordinates of each point, and the remaining field (local field) can be obtained by subtracting it from the original potential field value.) of k second reference sampling points (Li, e.g., pg. 17, eqn. (2.1.1.3);                         
                            
                                
                                    g
                                
                                
                                    r
                                    e
                                    g
                                
                            
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        0
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                l
                                                =
                                                0
                                            
                                            
                                                L
                                            
                                        
                                        
                                            
                                                
                                                    a
                                                
                                                
                                                    k
                                                    l
                                                
                                            
                                            
                                                
                                                    x
                                                
                                                
                                                    k
                                                
                                            
                                            
                                                
                                                    y
                                                
                                                
                                                    l
                                                
                                            
                                        
                                    
                                
                            
                        
                    , Where K is the polynomial order in the x direction, L is the polynomial order in the y direction, akl (k=0, 1, 2,…,K; l=0, 1, 2,…,L), e.g., see also pg. 21, para. 3, lines 11 – 12; and then finds the second regional anomaly, and repeats in sequence until given accuracy requirement is reached) around the sampling point in the second preset range corresponding thereto, (Li, e.g., pg. 18, para. 2, lines 8 – to obtain the gravity anomaly surface of the second region corresponding to the sampling point, (Li, e.g., pg. 8; The data in the regional anomaly iteration window corresponding to the optimal trend surface order (the trend surface order at which the mean square error between the calculated potential field value and the variable-order trend analysis result is the smallest) is used as the data for the next trend analysis.  Then make the next trend analysis.  The basic idea of this method is to use the trend analysis function to fit the regional field of the survey area.) wherein k is a positive integer and the sampling point is the center point of the (Li, e.g., Eqn. (2.1.1.1), pg. 16, para. 3; where K is the polynomial order,                         
                            
                                
                                    a
                                
                                
                                    k
                                
                            
                            (
                            k
                            =
                            0
                            ,
                             
                            1
                            ,
                             
                            2
                            ,
                            …
                            ,
                            K
                            )
                        
                     is the undetermined coefficient, and greg(x) is the trend analysis result (regional field); where k=0 is the center of the first preset range;                         
                            g
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            m
                                        
                                    
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        0
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            m
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            ,
                             
                            w
                            h
                            e
                            r
                            e
                             
                            (
                            m
                            =
                            1,2
                            ,
                            …
                            ,
                            M
                            )
                        
                    ).
substitute the coordinate of the sampling point into the gravity anomaly surface of the (Li, e.g., pg. 17, para. 1; The trend value (regional field) of each point can be calculated according to the coordinates of each point) to obtain the field value of the (Li, e.g., pg. 17, para. 1; and the remaining field (local field) can be obtained by subtracting it from the original potential field value).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Yang’s regional field values using a surface fitting method with Li’s coordinates and field values of k first reference sampling points, a pre-set range corresponding to each sampling point, obtaining the gravity anomaly surface of the first region, and substituting the coordinate of the sampling point into the gravity anomaly to obtain the first region of the sampling points because Li improves on the surface fitting method through iterations to solve issues such as ill conditioning during the solution process. (Li, pg. 7, para. 4, line 26 – pg. 8, para. 2, line 10; iterative process improves on the surface fitting method).  

	
The method according to claim 2, further comprising:
	determining a second pre-set range (Yang, e.g., pg. 18, para. 1, lines 2 – 3; Repeat the above steps with this method for thousands of R1(x,y) to get the second cutting area abnormality R2(x,y)) corresponding to each sampling point in the target region, (Yang, e.g., Fig. (3-6); second group of pictures denotes second pre-set range corresponding to each sampling point in that target region) wherein the first pre-set range and the second pre-set range corresponding to the same sampling point are different; (Yang, e.g., Fig. (3-6), same sampling points ranging from 100 m to 400 m.)
	obtaining a second (Yang; e.g., pg. 18, para. 1, lines 2 – 3; Repeat the above steps with this method for thousands of R1(x,y) to get the second cutting area abnormality R2(x,y) ) regional field values (Yang, e.g., equation (2-5); pg. 17; The regional field is the weighted average of Z(x,y) and A(x,y), namely:                         
                            R
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            a
                            A
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            +
                            b
                            Z
                            (
                            x
                            ,
                            y
                            )
                        
                    ) of sampling points within the second pre-set range (Yang, e.g., Equation (2-28), pg. 22, para. 1; After solving the undetermined coefficients, the trend function can be obtained by bringing in the formula, and then the calculated point coordinates are brought into the trend function to get the trend value of the point, and this trend value is regarded as the regional abnormality of the point) corresponding to each sampling point (Yang, e.g., Fig. (2-3), pg. 23; The regional anomaly Δgr obtained after several iterations; examiner notes sampling points along the trend lines) using a surface fitting method based on coordinates and a field value of the sampling point; (Yang, e.g., pg. 21, para. 2; After the survey area data is gridded, there are a total of n points whose coordinates are (x1, y1), and the Bouguer anomaly value of the corresponding points is gi {i=1,2,3,…,n)).
	traversing the target region to obtain a second regional gravity anomaly of the target region (Yang, e.g., pg. 8; The gravity and magnetic data collected in the field can be regarded as the superposition of regional structure and local structure information (also called regional anomaly and local anomaly) when interference is eliminated.) according to the second regional field value of the sampling point in the target region; (Yang, e.g., pg. 9, para. 3, linear interpolation is used to obtain the regional anomaly value of each measurement point.)
	obtaining a second (Yang, e.g., pg. 18, para. 1, lines 2 – 3; Repeat the above steps with this method for thousands of R1(x,y) to get the second cutting area abnormality R2(x,y)) residual gravity anomaly of the target region according to the Bouguer gravity anomaly and the second regional gravity anomaly; and (Yang, e.g., pg. 12, para. 4; Local anomalies are also a part of superimposed anomalies, which mainly refer to anomalies with a small characteristic range and amplitude caused by a relatively limited research object (such as structure, miners) with respect to regional factors, but with a relatively large anomaly gradient.  Residual local anomaly is the remaining part after removing the regional anomaly from the Bouguer anomaly, so the local anomaly is also called the residual anomaly; also see Fig. 2-1 for a plot of gravity over a region, x).
	integrating the first residual gravity anomaly and (Yang, e.g., pg. 23, para. 3; the local abnormality, which is represented by the symbol ΔgR1) the second residual gravity anomaly (Yang, e.g., pg. 24, col. 1; so as to obtain the second approximate value ΔgR2 of the local abnormality.) to obtain a third residual gravity anomaly of the target region. (Yang, e.g., Equation (3-2), pg. 24, para. 4; The gravity Δg should be:                         
                            ∆
                            g
                            =
                            
                                
                                    ∂
                                    W
                                
                                
                                    ∂
                                    
                                        
                                            Z
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            =
                            G
                            ∭
                            
                                
                                    ζ
                                    -
                                    z
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            3
                                        
                                    
                                
                            
                            σ
                            d
                            V
                            ,
                             
                            w
                            h
                            e
                            r
                            e
                             
                            W
                            =
                            G
                            ∭
                            
                                
                                    σ
                                
                                
                                    R
                                
                            
                            d
                            V
                        
                    ).

	Regarding claim 14, Yang in view of Li discloses: The method according to claim 13, wherein the obtaining a second regional field value of each sampling point comprises:
	performing surface fitting (Yang, e.g., Equation (2-18) – (2-19), pg. 21, para. 1 – 2; Generally select 2~3 steps.  If the second-order trend surface fitting is selected, the trend surface function is                         
                            
                                
                                    g
                                
                                -
                            
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            x
                            +
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            y
                            +
                            
                                
                                    a
                                
                                
                                    3
                                
                            
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    4
                                
                            
                            x
                            y
                            +
                            
                                
                                    a
                                
                                
                                    5
                                
                            
                            
                                
                                    y
                                
                                
                                    2
                                
                            
                        
                    .  Where a0, a1,…, a5 are undetermined coefficients.) based on the coordinates and a field value of the sampling point and (Yang, e.g., pg. 21, para. 2; After the survey area data is gridded, there are a total of n points whose coordinates are (x1, y1), and the Bouguer anomaly value of the corresponding points is gi {i=1,2,3,…,n)
Yang in view of Li is not relied upon as explicitly disclosing: the coordinates and field values of k second reference sampling points around the sampling point in the second preset range corresponding thereto, to obtain the gravity anomaly surface of the second region corresponding to the sampling point, wherein k is a positive integer and the sampling point is the center point of the second pre-set range corresponding thereto; and
	substituting the coordinate of the sampling point into the gravity anomaly surface of the second region corresponding to the sampling point to obtain the field value of the second region of the sampling point.
However, Li further discloses: the coordinates and field values (Li, e.g., pg. 17, para. 1, lines 3 – 6; The trend value (regional field) of each point can be calculated according to the coordinates of each point, and the remaining field (local field) can be obtained by subtracting it from the original potential field value.) of k second reference sampling points  (Li, e.g., pg. 17, eqn. (2.1.1.3);                         
                            
                                
                                    g
                                
                                
                                    r
                                    e
                                    g
                                
                            
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        0
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                l
                                                =
                                                0
                                            
                                            
                                                L
                                            
                                        
                                        
                                            
                                                
                                                    a
                                                
                                                
                                                    k
                                                    l
                                                
                                            
                                            
                                                
                                                    x
                                                
                                                
                                                    k
                                                
                                            
                                            
                                                
                                                    y
                                                
                                                
                                                    l
                                                
                                            
                                        
                                    
                                
                            
                        
                    , Where K is the polynomial order in the x direction, L is the polynomial order in the y direction, akl (k=0, 1, 2,…,K; l=0, 1, 2,…,L)) around the sampling point in the second preset range corresponding thereto, (Li, e.g., pg. 18, para. 2, lines 8 – 9; It can be seen from the above process of deriving the formula that the same polynomial is used for the entire measurement area.) to obtain the gravity anomaly surface of the second region corresponding to the sampling point, (Li, e.g., pg. 8; The data in the regional anomaly iteration window corresponding to the optimal trend surface order (the trend surface order at which the mean square error between the calculated potential field value and the variable-order trend analysis result is the smallest) is used as the data for the next trend analysis.  Then make the next trend analysis.  The basic idea of this method is to use the trend analysis function to fit the regional field of the survey area.) wherein k is a positive integer and the sampling point is the center point of the second pre-set range corresponding thereto; and (Li, e.g., Eqn. (2.1.1.1), pg. 16, para. 3; where K is the polynomial order,                         
                            
                                
                                    a
                                
                                
                                    k
                                
                            
                            (
                            k
                            =
                            0
                            ,
                             
                            1
                            ,
                             
                            2
                            ,
                            …
                            ,
                            K
                            )
                        
                     is the undetermined coefficient, and greg(x) is the trend analysis result (regional field); where k=0 is the center of the first preset range;                         
                            g
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            m
                                        
                                    
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        0
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            m
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            ,
                             
                            w
                            h
                            e
                            r
                            e
                             
                            (
                            m
                            =
                            1,2
                            ,
                            …
                            ,
                            M
                            )
                        
                    ).
	substituting the coordinate of the sampling point into the gravity anomaly surface of the second region corresponding to the sampling point (Li, e.g., pg. 17, para. 1; The trend value (regional field) of each point can be calculated according to the coordinates of each point) to obtain the field value of the second region of the sampling point. (Li, e.g., pg. 17, para. 1; and the remaining field (local field) can be obtained by subtracting it from the original potential field value).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Yang’s regional field values using a surface fitting method with Li’s coordinates and field values of k first reference sampling points, a pre-set range corresponding to each sampling point, obtaining the gravity anomaly surface of the first region, and substituting the coordinate of the sampling point into the gravity anomaly to obtain the first region of the sampling points because Li improves on the surface fitting method through iterations to solve issues such as ill conditioning during the solution process. (Li, pg. 7, para. 4, line 26 – pg. 8, para. 2, line 10; iterative process improves on the surface fitting method).  

Allowable Subject Matter
9. 	Claims 3, 6, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 3, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	wherein, m = 1, 2, K, i
Regarding claim 6 and 15, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
wherein, m = 1, 2, K, i; n = 2m.
taken in combination with the other limitations of claims 6 and 15.


Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

US-2009/0319243-A1 to Suarez-Rivera et al. relates to heterogeneous earth models for a reservoir field.
US-2010/0014384-A1 to Colombo et al. relates to method for building velocity models for pre-stack depth migration via the simultaneous joint inversion of seismic, gravity, and magnetotelluric data.
US-2018/0052251-A1 to Cao relates to method for automatically extracting structural framework from potential field data.
US-6993433-B2 to Chavarria et al. relates to modeling gravity and tensor gravity data using Poisson’s Equation for airborne, surface, and borehole applications.

11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/E.S.V./Examiner, Art Unit 2863                                                                                                                                                                                                        
/DANIEL R MILLER/Primary Examiner, Art Unit 2863